FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This action is in response to papers filed 03/10/2021 in which claims 6, 8-18, 21, 24, 27-28, 31, 33, 35-36, 38-39 and 41 were canceled; claim 1 was amended; and claim 43 was newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 7, 19-20, 22-23, 25-26, 29-30, 32, 34, 37, 40 and 42-43 are under examination. 

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 19, 20, 22, 34, 37, 40 and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (1 October 2015; US 2015/0272878 A1).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 2 and 3, Nilsson teaches the nicotine is in the form of nicotine polacrilex resin ([0107]; Table 4).
Regarding claim 4, Nilsson teaches the nicotine is in the form of a nicotine salt ([0017] and [0043]; claim 1).
Regarding claim 7, as discussed above, Nilsson teaches powder containing nicotine a sweetener such as polyols including mannitol and maltitol.

Regarding claim 34, Nilsson teaches the pouch has a water permeable membrane ([0016], [0022], [0036] and [0057]).
Regarding claim 37, Nilsson teaches the amount of nicotine in the pouch is 1.24%, 3.68% or 6% by weight (Example 1, Table 1). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 40, Nilsson teaches the pouch further contains microcrystalline cellulose (Example 1, Table 1), thereby meeting the claimed structure of “humectant.”
Regarding claim 42, Nilsson teaches the pouch does not contain tobacco (Example 1, Table 1).
Regarding claim 43, Nilsson teaches a pouch for administering nicotine in the oral cavity, the pouch comprising powder containing nicotine a sweetener such as polyols including mannitol and maltitol, wherein the nicotine is a nicotine polacrilex ([0023], [0050]-[0064]; Table 4). Nilsson teaches an embodiment for which nicotine polacrilex is used as the nicotine, thereby meeting the claimed “wherein the nicotine is not provided as a nicotine salt.” Nilsson teaches the nicotine and sweetener is mixed together then granulated ([0023], [0055], [0062], [0064]; Table 4), thereby meeting the claimed “matrix composition comprising granules comprising a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
As a result, the aforementioned teachings from Nilsson are anticipatory to claims 1-4, 7, 19, 20, 22, 34, 37, 40 and 42-43 of the instant invention.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Applicant argues that granulation in Examples 2-8 of Nilsson are granules comprising all the components making up the pouch powder including water-insoluble Kollidon 25 and Avicel PH200 in addition to nicotine flavor mannitol, acesulfame K, sodium bicarbonate and sodium carbonate. Thus, Applicant alleged that the granules in Nilsson does not consist of nicotine and water soluble components since they additionally include water-insoluble components. (Remarks, page 7).

In response, the Examiner disagrees. Claim 1 is not limited to the granules consisting of a combination of nicotine and a water-soluble composition, as heavily focused by Applicant. Rather, it is the matrix composition in claim 1 that is limited to consisting of granules comprising a combination of nicotine and a water-soluble not limit the granules to contain only nicotine and water-soluble composition, as the “comprising” language following granules does not exclude additional, unrecited elements (components) that are also part of the granules of Nilsson.
As such, the teachings from Nilsson as discussed in the pending 102 rejection as set forth in this office action remain to anticipate claims 1-4, 7, 19, 20, 22, 34, 37, 40 and 42-43 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 19, 20, 22, 34, 37, 40 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddick et al (11 September 2014; US 2014/0255452 A1) in view of Nilsson (1 October 2015; US 2015/0272878 A1).
Regarding claim 1, Reddick teaches an oral pouch comprising a powder containing nicotine and pharmaceutical excipients including sweeteners such as mannitol (Abstract; [0001], [0011], [0012], [0041], [0042]-[0044] and [0047]-[0050]). Reddick teaches the active ingredient (nicotine) can be combined with pharmaceutical 
It would have been obvious to one of ordinary skill in the art to select and include a powder comprising granules containing nicotine and maltitol or mannitol, as the powder formulation in the oral pouch of Reddick, per guidance from Nilsson, and produce the claimed invention.
Nilsson teaches a pouch for administering nicotine in the oral cavity, the pouch comprising powder containing nicotine a sweetener such as polyols including mannitol and maltitol ([0016], [0017], [0021], [0022], [0023], [0050]-[0064]; Examples 1-6; Table 1; claims 1, 9-11, 13, 18 and 20). Nilsson teaches the nicotine and sweetener is mixed together then granulated ([0023], [0055], [0062], [0064]; Examples 1-6; claims 18 and 20), thereby meeting the claimed “matrix composition consisting of granules comprising a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar alcohol as a water-soluble carrier for the nicotine.”  Nilsson teaches the resultant granulated powder is filled in the pouch ([0055], [0057] and [0064]; Examples 1-6 and 10). While Nilsson does not indicate that the sweetener such as polyols or sugars is a carrier for the nicotine, the polyols such as mannitol and maltitol as taught by Nilsson meets the claimed structural component of “sugar alcohol,” thereby "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claims 2-5, Reddick teaches the nicotine compound is in the form of its base form, salt form or as a complex such as nicotine polacrilex resin ([0041]-[0044]). Nilsson teaches the nicotine is in the form of nicotine polacrilex resin ([0017], [0043], [0107]; Table 1 and Table 4).

Regarding claims 19, 20 and 22, Reddick and Nilsson teaches the powder further contains pH adjusting agent such as sodium bicarbonate or sodium carbonate (Reddick: [0050]; Nilsson: [0016], [0045]-[0047]; claims 1 and 5).
Regarding claim 34, Reddick and Nilsson teaches the pouch has a water permeable membrane (Reddick: [0012]; Nilsson: [0016], [0022], [0036] and [0057]).
Regarding claim 37, Nilsson provide the guidance for optimizing the amount of nicotine in the pouch to be 1.24%, 3.68% or 6% by weight (Example 1, Table 1). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of nicotine in the matrix composition of the pouch would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 40, Reddick and Nilsson teaches the pouch further contains microcrystalline cellulose (Reddick: [0050]; Nilsson: Example 1, Table 1), thereby meeting the claimed structure of “humectant.”
Regarding claim 42, Reddick and Nilsson teaches the pouch does not contain tobacco (Reddick: [0046]; Nilsson: Example 1, Table 1).
Regarding claim 43, Reddick teaches an oral pouch comprising a powder containing nicotine and pharmaceutical excipients including sweeteners such as mannitol (Abstract; [0001], [0011], [0012], [0041], [0042]-[0044] and [0047]-[0050]). Reddick teaches the active ingredient (nicotine) can be combined with pharmaceutical 
It would have been obvious to one of ordinary skill in the art to select and include a powder comprising granules containing nicotine and maltitol or mannitol, as the powder formulation in the oral pouch of Reddick, per guidance from Nilsson, and produce the claimed invention. 
Nilsson teaches a pouch for administering nicotine in the oral cavity, the pouch comprising powder containing nicotine a sweetener such as polyols including mannitol and maltitol ([0016], [0017], [0021], [0022], [0023], [0050]-[0064]; Examples 1-6; Table 1; claims 1, 9-11, 13, 18 and 20). Nilsson teaches the nicotine and sweetener is mixed together then granulated ([0023], [0055], [0062], [0064]; Examples 1-6; claims 18 and 20), thereby meeting the claimed “matrix composition comprising of granules comprising a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar alcohol as a water-soluble carrier for the nicotine.”  Nilsson teaches the resultant granulated powder is filled in the pouch ([0055], [0057] and [0064]; Examples 1-6 and 10). Nilsson teaches an embodiment for which nicotine polacrilex is used as the nicotine (Example 10, Table 4). While Nilsson does not indicate that the sweetener such as polyols or sugars is a carrier for the nicotine, the polyols such as mannitol and maltitol as taught by Nilsson meets the claimed structural component of “sugar alcohol,” thereby "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are 
One of ordinary skill in the art provided the guidance from Nilsson would have looked to manipulating Reddick such that the powder in the oral pouch contains granules comprising nicotine, and mannitol or maltitol as one of the particular excipients, and achieve Applicant’s claimed invention. One of ordinary skill in the art would have been motivated to do so because Nilsson provided the guidance to do so by teaching that the powder that is filled in the oral pouch of Reddick can comprise of granules containing nicotine and a sugar alcohol such as maltitol or mannitol, and such resultant powder granules provide desired properties of attractive taste or good powder flow (Nilsson: [0050]-[0051] and [0055]). One of ordinary skill in the art would have reasonable expectation of success of making such modification because Reddick suggested the active ingredient (nicotine) can be combined with pharmaceutical excipients such as sweeteners to form granules for inclusion in a pouch (Reddick: [0047]-[0050]). As such, an ordinary artisan provided the guidance from the prior art would looked to modifying Reddick by incorporating the powder containing granules comprising nicotine, and mannitol or maltitol, as the powder with a reasonable expectation of achieving a resultant oral pouch in which the powder granules therein have attractive taste and good powder flow per Nilsson, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claims 23, 25, 26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddick et al (11 September 20; US 2014/0255452 A1) in view of Nilsson (1 October 2015; US 2015/0272878 A1), as applied to claim 1 above, and further in view of Stanley et al (21 July 1998; US 5,783,207; previously cited) and US 5,132,114 (previously cited).
The pouch of claim 1 is discussed above, said discussion are incorporated herein in its entirety.
However, Reddick and Nilsson do not teach the release controlling composition of claims 23, 25 and 26; and the matrix composition containing a first portion and a second portion of claim 30; and the first and second portion both contains nicotine of claim 32.
Regarding claims 23, 25, 26, 29, 30 and 32, Stanley teaches a nicotine-containing dosage form for use in the transmucosal delivery of nicotine to a patient comprising a matrix composition containing nicotine (abstract; column 4, lines 53-end; column 6, lines 19-end; column 7, lines 38-end; columns 8-11; claims 1-19). Stanley teaches the matrix composition further contains hydrophobic agents such as compritol 888 and calcium stearate to decrease the dissolution rate of the composition within the oral cavity (column 8, lines 7-65). Stanley teaches the matrix composition is produce in accordance with the method taught in U.S. Pat. No. 5,132,114, which were incorporated by reference in its entirety, therein teaches the concentration of hydrophobic agents in 
It would have been obvious to one of ordinary skill in the art to incorporate the matrix composition containing nicotine of Stanley as the nicotine composition in the oral pouch of Nilsson, and produce the claimed invention. One of ordinary skill in the art would have motivated to do so because Reddick, Nilsson and Stanley are commonly drawn to matrices composition containing nicotine that is formulated to release nicotine to the oral cavity (Reddick: [0011] and [0051]; Nilsson: [0002], [0016] and [0022]; Stanley: abstract, column 6, lines 19-end and column 8), and Stanley teaches that the nicotine composition of Nilsson can be designed such that the release and absorption rate of nicotine can be controlled by formulating the composition to have two-layers composite matrix with both layers containing nicotine in different concentrations. Thus, an ordinary artisan provided the guidance from Stanley looking to design a nicotine composition that provides a desired controlled release of nicotine to the oral cavity would look to formulating the composition of Reddick to have two-layer composite matrix, and such modification would be satisfactory because Reddick taught that the formulation can be modified to contain controlled release formulations ([0052]). Furthermore, it is also noted that Reddick, Nilsson and Stanley compositions are useful for the same purpose and thus, "[i]t is prima facie obvious to combine two compositions In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have also been obvious to one of ordinary skill in the art to routinely optimize the concentration of the controlled release formulation in the nicotine composition of Nilsson to an amount between 1 and 20 percent by weight of the matrix composition, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Stanley provided the guidance for optimizing the hydrophobic controlled release composition/component of Nilsson in the nicotine composition to an amount from 2% to 8% by weight, which overlaps the range of the claimed invention. Thus, it is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amount of release controlling composition in the matrix composition to achieve the desired controlled release of nicotine from the matrix composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the listed carriers in paragraph [0050] of Reddick are water soluble. (Remarks, page 8, 3rd paragraph).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, the matrix composition consisting of granules comprising a combination of nicotine and a water soluble composition as recited in claims 1 and 43 has been taught by Nilsson, which provides the guidance and motivation for selecting and incorporating said matrix composition as the powder in the pouch of Reddick, as paragraph [0050] of Reddick suggested excipients including sweeteners such as mannitol (water soluble) as one of the suitable excipients for forming the powder composition that is filled in the pouch. As such, the combined teachings of Reddick and Nilsson remain to render obvious Applicant’s claimed invention for the reason(s) discussed above in the pending 103 rejection as set forth in this office action.


In response, the Examiner disagrees. Claim 1 is not limited to the granules consisting of a combination of nicotine and a water-soluble composition, as heavily focused by Applicant. Rather, it is the matrix composition in claim 1 that is limited to consisting of granules comprising a combination of nicotine and a water-soluble composition. To this end, Reddick teaches in paragraph [0047] that the combination of active ingredient with one or more adjuvants is physically treated to provide a formulation in a suitable form such as formed into granules for including in pouch. Thus, paragraph [0047] of Reddick suggest forming a matrix composition consisting of granules as required by the claimed invention. In the same context, Nilsson teaches the nicotine and sweetener (polyols including mannitol and maltitol) is mixed together then granulated ([0023], [0055], [0062], [0064]; Examples 1-6; claims 18 and 20), thereby meeting the claimed “matrix composition consisting of granules comprising a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar alcohol as a water-soluble carrier for the nicotine.”  
Thus, claim 1 does not limit the granules to contain only nicotine and water-soluble composition, as the “comprising” language following granules does not exclude additional, unrecited elements (components) that are also part of the granules of Reddick and Nilsson. As such, the combined teachings of Reddick and Nilsson remain to render obvious Applicant’s claimed matrix composition consisting of granules comprising a combination of nicotine and a water-soluble composition.


New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 23, 29-30, 32 and 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 Claims 19, 23, 29-30, 32 and 37 are not further limiting from claim 1 because the matrix composition in claim 1 is limited to “consisting of” language which closed off the matrix composition to containing only those granules. However, said claims 19, 23, 29-30, 32 and 37 have broaden the matrix composition to “comprising” language which is .
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOAN T PHAN/Primary Examiner, Art Unit 1613